ALLOWABILITY NOTICE

1.	Claims 1-4, 10-15, 17, are allowed in view of the Examiner’s Amendment.
2.	Claims 14, 15, have been amended.
3.	Claim 16 has been cancelled.

Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephone interview with Attorney John Kong (Reg. 40,054) on 03/02/2021. 

Please amend the claims as follows:

14. (Currently Amended) An operation and maintenance system, comprising: 
a load balancer including a first processor in communication with a first memory storing a first program; 
a second interaction node on a source side, the second interaction node including a second processor in communication with a second memory storing a second program; and 

the first processor of the load balancer executes the first program to send the invalidation notification to the second interaction node on the source side, 
the second interaction node receives the invalidation notification, 
the second processor of the second interaction node executes the second program to delete recorded information of the invalid object in response to the invalidation notification, 
the second processor of the second interaction node executes the second program to send an application interaction request, and destination data in the application interaction request is null, 
the load balancer receives the application interaction request from the second interaction node on the source side, and 
the first processor of the load balancer executes the first program to reassign the third interaction node in response to the application interaction request, and 
the first processor of the load balancer executes the first program to send the application interaction request to the third interaction node.

15. (Currently Amended) The operation and maintenance system according to claim 14, wherein the first processor of the load balancer receives the invalidation notification 

16. (Cancelled).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  None of the closet prior art of record, alone or in combination, fairly disclose, teach or suggest claims 1, 10, 14. The closest prior arts of record are Darling (US 2004/0268358) and Tsuji (US 2006/0195577).  In particular, the closest prior arts do not fairly teach or suggest obtaining an invalidation notification that comprises an identifier of an invalid object on a target side; once the invalidation notification is received by a second node, deleting recorded information of the invalid object in response to the notification; sending by the second node an application request where the destination data is null; upon receiving the application request with null destination data, a load balancer reassigns the request to a third node and sends the request to the third node, in combination with the other limitations in the claims as arranged and claimed by the applicant.
As to the closest prior arts of record, Darling disclosed using health and load information at a host to disseminate that information to load balancing units (Paragraph 168). Darling uses heartbeat messages to indicate that a particular host is functioning where the heartbeat messages include an identifier of the host (Paragraphs 179-181). If there is a failure, the router/switch directs packets that would have been sent to forwarder 302(1) to forwarder 302(2) (Paragraph 323-325). However, Darling does not explicitly disclose deleting recorded information of the host if that host is determined to be invalid. While Darling disclosed directing packets that were meant to go to one forwarder to a different forwarder, Darling also does not explicitly disclose receiving an application request where the destination data is null as the initial request to forwarder 302(1) has destination data in order to be sent to that specific forwarder.
Tsuji disclosed failure detection notice of a distributed server and deleting extracted information about the failed distributed server (Paragraph 42). However, Tsuji did not explicitly disclose after deleting the extracted information, sending an application request with the destination data null and reassigning the request based on receiving the application request with null destination data.
The dependent claims 2-4, 11-13, 15, 17, further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	1) Blagojevic et al. (US 2008/0298364). The reference involves sending messages with error checking and redistributing a load balanced task to all members of a group.

Conclusion
                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.C.N/Examiner, Art Unit 2443   

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443